FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. December 9, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy and Polish Oil and Gas Company Agree on Joint Exploration in Warsaw South Concession Acreage Salt Lake City, December 9, 2010 – FX Energy, Inc. (NASDAQ: FXEN) today reported that the Company has entered into a Letter of Intent with the Polish Oil and Gas Company (“POGC”) to jointly explore FX Energy’s Warsaw South concession.Under terms of the Letter of Intent, POGC will earn a 49% interest in the Company’s 880,000 acre Warsaw South concession.In the first phase the Parties agreed to acquire 273 kilometers of 2D seismic and to drill one exploration well in the Warsaw South concession to the depth of approximately 3800 meters during 2011.FX Energy will be operator of the joint works. “We are currently acquiring seismic over a number of leads in the Warsaw South concession,” said David Pierce, president of FX Energy.“Our expectation is that this seismic will provide at least the first two drill sites for our Warsaw South wells in 2011.We are pleased to expand our relationship with POGC to include drilling in this acreage,” said Pierce. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all.Actual production over time may be more or less than estimates of reserves, including proved and P50 or other reserve measures. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
